IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                   OCTOBER 14, 2016


JUREZ ROSHAE WILLIAMS,                        )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D14-4399
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )



BY ORDER OF THE COURT:


       Appellee's motion for rehearing filed July 21, 2016, is granted. The opinion

issued on July 6, 2016, is withdrawn and the following opinion is substituted therefor.

No further motions for rehearing or clarification will be considered.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



_______________________________
MARY ELIZABETH KUENZEL, CLERK
                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JUREZ ROSHAE WILLIAMS,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D14-4399
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 14, 2016.

Appeal from the Circuit Court for
Hillsborough County; Ashley Moody,
Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, CRENSHAW, and LUCAS, JJ., Concur.